Citation Nr: 0636901	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  06-21 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred in January 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel








INTRODUCTION

The veteran is reported to have served on active duty from 
January 1965 through January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) in Togus, Maine Veterans 
Affairs Medical Center (VAMC) which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record discloses that the veteran requested a 
videoconference hearing before the Board of Veterans' Appeals 
in September 2006.  Under these circumstances, the RO must 
schedule the veteran for a videoconference hearing.  
38 C.F.R. §§ 20.700, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

    The RO should schedule a 
videoconference hearing
before a Veterans Law Judge.  The RO 
should also inform the veteran of his 
rights associated with the hearing and 
which rights he waives in electing 
another type of hearing.

Thereafter, the case should be returned to the Board for 
further appellant review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



